KENNEDY, Circuit Judge, concurring:
I agree the case should be dismissed, but for the reason that the constitutional question it presents is moot, and not, as the majority holds, because the case evaporated when the clerk acted to release the security before the usual ten day period of stay designed to protect the rights of an appellant.
It is not necessary to find an inconsistency between Fed.R.Civ.P. 62(a) and the applicable admiralty rule, Fed.R.Civ.P. E(5)(c). The declaration in E(5)(c) that security shall be released “as of course” does no more than authorize the clerk to release security without a separate order of the court once the dismissal or continuance has become enforceable. The time for enforceability of a judgment, however, should be determined by Rule 62(a), in admiralty cases where security is posted, just as is true in other cases. Rule 62(a) provides for an automatic ten day stay provision, a stay which serves the purpose of protecting the rights of appellants. To interpret the rules consistently in this respect is not only good practice, but also avoids the unfortunate result caused by the court’s holding. In future cases, the district court and a court clerk can cause substantial rights of the parties to disappear before there is resort to the appellate system. The suggestion by the majority that the appellant can post a bond when he is the party who seeks security for the ultimate enforcement of his judgment is not a satisfactory answer to the problem the majority’s interpretation presents.
The appeal here should be dismissed nevertheless. The parties have advised the court that in Alyeska Pipeline Service Co. v. The Vessel BAY RIDGE, D.C.Civ. No. A81137, there is uncontested jurisdiction to resolve the liability issues that are at the core of this dispute. It is wholly unnecessary, therefore, to reach the constitutional issues presented on this appeal. I would dismiss the appeal as moot.